Greylock Capital Management (Asia) Pte. Ltd.
Statement of Financial Condition
As of December 31, 2019

(expressed in U.S. dollars)




      Assets
      Cash and cash equivalents                           $            7,623

      Total Assets                                                     7,623

      Liabilities
      Accounts payable and accrued expenses                           18,135
      Other liabilities                                               12,328

      Total liabilities                                               30,463

      Members’ capital                                                (22,840)




      NOTES:
      1. Information presented for 2019 is based on unaudited data.
      2. This document is confidential and may not be
      copied or disseminated without the prior written
Greylock Capital Management (Asia) Pte. Ltd.
Consolidated Statement of Operations
For the period ended Dec 31, 2019

(expressed in U.S. dollars)




                                                                             GCM Asia
         Operating Income
         Dividend Income from Subsidiaries                               $           -
         Management fees                                                             -
         Incentive fees                                                              -
         Unrealized on funds                                                         -
         Interest income                                                             -
         Other income                                                                -

         Total operating income                                                      -

         Operating expenses
         Compensation                                                    $       293,633
         Marketing                                                                   -
         Administrative and operating expenses                                    61,602
         Legal and professional fees                                              14,805
         Depreciation                                                                -
         Sub-advisory fees                                                           -
         Total operating expenses                                                370,040

         Net Income/(Loss)                                               $      (370,040)


         NOTES:
         1. Information presented for 2019 is based on unaudited data.
         2. This document is confidential and may not be copied or
         disseminated without the prior written approval of GCA.
Greylock Capital Management (Asia) Pte. Ltd.
Statement of Cash Flows
For the period ended Dec 31, 2019

(expressed in U.S. dollars)




                                                                                          GCM Asia
     Cash flows from operating activities
         Net Income                                                                          (370,040)
         Adjustments to reconcile to net cash provided by/(used in) operations:
         Depreciation on fixed assets                                                            765
         Change in operating assets and liabilities
              Investment in wholly owned subsidiaries
              Management and incentive fees receivable                                            -
              Investment in Funds, at fair value                                                  -
              Amounts due from related parties                                                821,147
              Other assets                                                                     10,214
              Deferred tax asset                                                                  -
              Fixed assets, net of accumulated depreciation                                       -
              Accounts payable and accrued expenses                                           (82,635)
              Amounts due to related parties                                                      -
              Incentive compensation payable                                                      -
              Compensation payable                                                           (409,214)
              Other liabilities                                                                 5,653
     Net cash provided by operating activities                                                (24,110)

     Cash flows from investing
         Disposals of fixed assets                                                              4,677
         Purchases of fixed assets                                                                -
     Net cash provided by investing activities                                                  4,677

     Cash flows from financing activities
         Capital Contributions                                                                    -
         Distributions                                                                            -
     Net cash provided by financing activities                                                    -

         Net Change in Cash and Restricted Cash                                               (19,433)
         Cash & Restricted Cash Balance at Beg of Period                                       27,057
         Cash & Restricted Cash Balance at End of Period                                        7,624




         NOTES:
         1. Information presented for 2019 is based on unaudited data.
         2. This document is confidential and may not be copied or disseminated without
         the prior written approval of GCA.
Greylock Capital Management (Asia) Pte. Ltd.
Statement of Changes in Members' Capital
For the period ended Dec 31, 2019




                                                                           GCM Asia
          Members' Capital, beginning of the year                      $       347,200
          Contributions                                                            -
          Distributions                                                            -
          Net increase in Members’ capital resulting from operations          (370,040)
          Members' Capital, at the end of the year                          (22,840.43)
Greylock Capital Management (Asia) Pte. Ltd.
Statement of Financial Condition
As of December 31, 2020

(expressed in U.S. dollars)




      Assets
      Cash and cash equivalents                               $        7,623

      Total Assets                                                     7,623

      Liabilities
      Accounts payable and accrued expenses                           18,135
      Other liabilities                                               12,328

      Total liabilities                                               30,463

      Members’ capital                                                (22,840)




      NOTES:
      1. Information presented for 2020 is based on unaudited data.
      2. This document is confidential and may not be
      copied or disseminated without the prior written
      approval of GCA.
Greylock Capital Management (Asia) Pte. Ltd.
Statement of Operations
For the period ended Dec 31, 2020

(expressed in U.S. dollars)


                                                                         <no activity>
                                                                         GCM Asia
         Operating Income
         Management fees                                                 $      -
         Unrealized on funds                                                    -
         Interest income                                                        -

         Total operating income                                                 -

         Operating expenses
         Administrative and operating expenses                                  -
         Total operating expenses                                               -

         Net Income/(Loss)                                               $      -


         NOTES:
         1. Information presented for 2020 is based on unaudited data.

         2. This document is confidential and may not be copied or
         disseminated without the prior written approval of GCA.
Greylock Capital Management (Asia) Pte. Ltd.
Statement of Cash Flows
For the period ended Dec 31, 2020

(expressed in U.S. dollars)




     Cash flows from operating activities
         Net Income                                                                       $     -
         Adjustments to reconcile to net cash provided by/(used in) operations:
         Depreciation on fixed assets                                                           -
         Change in operating assets and liabilities
             Investment in wholly owned subsidiaries
             Management and incentive fees receivable                                           -
             Investment in Funds, at fair value                                                 -
             Amounts due from related parties                                                   -
             Other assets                                                                       -
             Accounts payable and accrued expenses                                              -
             Amounts due to related parties                                                     -
             Compensation payable                                                               -
             Other liabilities                                                                  -
     Net cash provided by operating activities                                                  -

     Cash flows from financing activities
         Capital Contributions
         Distributions
     Net cash provided by financing activities

         Net Change in Cash and Restricted Cash                                                 -
         Cash & Restricted Cash Balance at Beg of Period                                      7,623
         Cash & Restricted Cash Balance at End of Period                                      7,623




         NOTES:
         1. Information presented for 2020 is based on unaudited data.
         2. This document is confidential and may not be copied or disseminated without
         the prior written approval of GCA.
Greylock Capital Management (Asia) Pte. Ltd.
Statement of Changes in Members' Capital
For the period ended Dec 31, 2020




                                                                       GCM Asia
          Members' Capital, beginning of the year                      $ (22,840)
          Contributions                                                      -
          Distributions                                                      -
          Net increase in Members’ capital resulting from operations         -
          Members' Capital, at the end of the year                       (22,840)
Greylock Capital Management (Asia) Pte. Ltd.
Statement of Financial Condition
As of January 31, 2021

(expressed in U.S. dollars)




     Assets
     Cash and cash equivalents                                   $    7,623
     Investment in wholly owned subsidiaries                            -
     Investment in Funds, at fair value                                   0
     Amounts due from related parties                                     0
     Restricted cash                                                      0
     Fixed assets, net of accumulated depreciation                        0
     Management and incentive fees receivable                             0
     Other receivables                                                    0
     Deferred tax asset                                                   0
     Prepaid expenses                                                     0
     Other assets                                                         0

     Total Assets                                                     7,623

     Liabilities
     Compensation payable                                                 0
     Incentive compensation payable                                       0
     Third-party marketing fees payable                                   0
     Amounts due to related parties                                       0
     Accounts payable and accrued expenses                           18,135
     Capital contribution received in advance                             0
     Redemptions payable                                                  0
     Other liabilities                                               12,328
     Current income tax liabilities                                       0
     Deferred tax liabilities                                             0

     Total liabilities                                               30,463

     Members’ capital                                                (22,840)




     NOTES:
     1. Information presented for 2021 is based on unaudited data.
     2. This document is confidential and may not be
     copied or disseminated without the prior written
     approval of GCA.
Greylock Capital Management (Asia) Pte. Ltd.
Statement of Operations
For the period ended Jan 31, 2021

(expressed in U.S. dollars)


                                                                          <no activity>
                                                                           GCM Asia
         Operating Income
         Dividend Income from Subsidiaries                                 $        -
         Management fees                                                            -
         Unrealized on funds                                                        -
         Interest income                                                            -
         Other income                                                               -

         Total operating income                                                     -

         Operating expenses
         Administrative and operating expenses                                      -
         Total operating expenses                                                   -

         Net Income/(Loss)                                                 $        -


         NOTES:
         1. Information presented for 2021 is based on unaudited data.
         2. This document is confidential and may not be copied or disseminated without the prior
         written approval of GCA.
Greylock Capital Management (Asia) Pte. Ltd.
Statement of Cash Flows
For the period ended Jan 31, 2021

(expressed in U.S. dollars)


                                                                                              <no activity>
                                                                                              GCM Asia
     Cash flows from operating activities
         Net Income                                                                       $                   -
         Adjustments to reconcile to net cash provided by/(used in) operations:
         Depreciation on fixed assets                                                                         -
         Change in operating assets and liabilities
             Investment in wholly owned subsidiaries
             Management and incentive fees receivable                                                         -
             Investment in Funds, at fair value                                                               -
             Accounts payable and accrued expenses                                                            -
     Net cash provided by operating activities                                                                -

     Cash flows from investing
         Disposals of fixed assets                                                                            -
         Purchases of fixed assets                                                                            -
     Net cash provided by investing activities                                                                -

     Cash flows from financing activities
         Capital Contributions                                                                                -
         Distributions                                                                                        -
     Net cash provided by financing activities                                                                -

         Net Change in Cash and Restricted Cash                                                           -
         Cash & Restricted Cash Balance at Beg of Period                                                7,623
         Cash & Restricted Cash Balance at End of Period                                                7,623




         NOTES:
         1. Information presented for 2021 is based on unaudited data.
         2. This document is confidential and may not be copied or disseminated without
         the prior written approval of GCA.
Greylock Capital Management (Asia) Pte. Ltd.
Statement of Changes in Members' Capital
For the period ended Jan 31, 2021




                                                                           GCM Asia
          Members' Capital, beginning of the year                      $      (22,840)
          Adjustments to Retained Earnings
          Contributions                                                            -
          Distributions                                                            -
          Net increase in Members’ capital resulting from operations               -
          Members' Capital, at the end of the year                             (22,840)
